Chapman, C. J.
The note in suit was given by Rodolphus Converse, the defendants’ intestate, to Maria Clark, August 25, 1856. It was given in payment for services rendered to the maker by the payee, and was left in the hands of the attesting witness. On the 24th of the following month the parties intermarried ; and sometime afterwards it was delivered to the maker, who kept it for the benefit of his wife till a few weeks before his death.
The principle stated in Chapman v. Kellogg, 102 Mass. 246, must govern this case. The note became a mere nullity, and could not be revived by the death of the husband.

Judgment for the defendants.